DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
	Regarding claim 1, Perego et al (US20130254475).
discloses  a memory device comprising(FIG 6; 600): a memory cell array including a plurality of banks(FIG 6; 619 including Bnk0A-bnk1B…); Processing Element (PE) connected to at least one bank among the plurality of banks(FIG 6; 621,617 & 613 connected to Bnk0A-bnk1B…); and a control logic configured to control an active operation in which included in of the plurality of banks  activated(FIG 6; 615), and control a refresh operation in which at least one bank of the plurality of banks is refreshed, (FIG 6 & 11; [0085] 615 performing a refreshing operation in 619 in response to activate command e.g., enable signal based from 613 of one of the memory bank e.g., E).
	Lehmann et al (US20030218930 FIG 3; [0014] discloses refreshing word line while keeping other wordline activated inside banks that are not being refreshed). 
Meier et al (US20200321049 FIG 1; claim 14 discloses plurality banks and refreshing one or more wordlines, a refresh control circuit performing a refresh operation).
Jang et al(US20190139596 FIG 1; [0057] discloses bank comprising word lines that are refreshed, comprising refresh control logic with REF_EN signal from the memory controller 10). 
Huang et al (US20160098216 FIG 3A; [0042] discloses memory 306 having refresh operation being performed on part or all the block, single or a group of word lines). 
However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination a plurality of Processing Elements (PEs), each PE connected to  a corresponding bank among the plurality of banks; and at least two PEs corresponding to the at least two wordlines are enabled, in response to a PE enable signal, and control the at least two enabled PEs so that at least two data read from memory cells coupled to the at least two wordlines are processed in the at least two enabled PEs in parallel and control a refresh operation in which at least one bank of the plurality of banks is while the at least two wordlines are activated. Claims 2-12 are allowed because of their dependency to the allowed base claim 1.
However, with respect to claim 13, none of the prior art teaches, suggests or renders obvious, either alone in combination  a plurality of Processing Elements (PEs) respectively connected to the plurality of banks; wherein at least two wordlines included in the plurality of banks are activated and at least two PEs corresponding to the at least two wordlines are enabled, in response to receiving the active command, and at least two data read from memory cells coupled to the at least two wordlines are processed in the at least two enabled PEs in parallel after receiving the active command. Claims 14-16 are allowed because of their dependency to the allowed base claim 13.
However, with respect to claim 17, none of the prior art teaches, suggests or renders obvious, either alone in combination  wherein the memory device is configured to activate at least two wordlines included in the plurality of banks and enable at least two PEs corresponding to the at least two wordlines, in response to receiving the active command during a PE enable mode in which the at least two PEs are enabled, and control the at least two enabled PEs so that at least two data read from memory cells coupled to the at least two wordlines are processed in the at least two enabled PEs in parallel. Claims 18-20 are allowed because of their dependency to the allowed base claim 17.

Conclusion
:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/               Primary Examiner, Art Unit 2827